DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 07/05/2022 in response to the Non-Final Office Action mailed 04/05/2022 has been entered.  
	Claims 1-17 and 19-20 are currently pending in U.S. Patent Application No. 16/742,629 and an Office action on the merits follows.


Response to Arguments/Remarks
	Applicant’s remarks with respect to references of record, and directed specifically to claim 1 and 16 have been considered and determined persuasive.  Corresponding rejections to claims 1-10, 16-17 and 19-20 are being withdrawn accordingly.  
Applicant’s remarks with respect to claim(s) 11-15 however have been considered and determined non-persuasive.
Applicant respectfully submits that Singh fails to disclose “processing one or more x-ray images of the subject acquired with the x-ray source and the x-ray detector based on the orientation and the position of the subject”, as the processing of an acquired image to select parameters for carrying out a subsequent imaging as suggested by Singh is non-equivalent to ‘processing’ the ‘the x-ray images, once they have been acquired’.  Examiner respectfully maintains that this interpretation is not required by the claim language as currently/originally presented, as 1) it is not necessary that the processed ‘one or more x-ray images’ are those same ‘one or more images’ acquired in the acquiring step, and 2) broadest reasonable interpretation of the term ‘processing’ fails to preclude interpretations comprising for example, outputting/preparing/transforming for display, printing, transmitting/storing in memory, and/or determining parameters/characteristics of one or more previously or subsequently/to-be-acquired images.  In other words, for the case of 2) the claim language places no constraints on when the ‘processing’ occurs relative to an acquisition for the case of those ‘one or more x-ray images’ and as potentially distinguished from an acquisition of those ‘one or more images of a subject’ more generally – that is to say, ‘processing’ broadly for/as part of one or more acquisition(s) reads.  Furthermore, that initially presented ‘acquisition’ step is not strictly speaking required to be completed/finished prior to that ‘processing’ as claimed (it is permissible to interpret the ‘acquisition’ as spanning a length of time comprising a portion or even a complete duration of that ‘processing’).  Examiner’s reliance upon Singh as previously presented serves to highlight these considerations – that the one or more images may be of a different imaging modality/acquisition stage/step as an example, that the processing of claim 11 may be distinguished from that post-processing of claim 1, and the pose/orientation and position relative to a source and detector, at best concerns a view/scan as distinguished from an anatomy/view, collectively contributing to potentially significant differences in scope as compared to the language of claims 1/16.  Considerations/remarks 1) and 2) similarly apply to Applicant’s remarks on page 14/15 and directed to claim 13, as remarks therein inappropriately assert the ‘appearance adjustment’ (as a processing embodiment) claimed is limited to ‘already acquired’ images and after a completion of an acquisition of one or more images more broadly.  Applicant’s remarks as a whole similarly fail to identify what distinguishes a view protocol from a scan protocol, and Examiner understands the scope of a scan protocol to comprise a view protocol among others – as it is based at least in part upon one or more particular ROI(s)/FOV(s).  Examiner maintains that references of record, individually and/or when reasonably combined, teach/suggest all elements of independent claim 11 as currently/originally presented.  Dependent claims are similarly rejected because they depend on unpatentable parent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2018/0338742).

As to claim 11, Singh teaches/suggests a method ([0003]), comprising:
acquiring one or more images of a subject (Fig. 1 104 Receive Range Data of Standing Subject from Range Sensor Movable with X-Ray Tube, Fig. 2B, Fig. 5 502 3D camera capture RGB/Depth/IR, Fig. 8 3D camera 204 aligned with X-Ray Tube 202, [0030]);
determining, from the one or more images of the subject with a classification network, an orientation and a position of the subject relative to an x-ray source and an x-ray detector (Fig. 1 108 Compute/Display Surface Model of Standing Subject from 3D image using Parametric model by Machine Learning, Fig. 5 506 Body Pose Classification, [0029] “Embodiments of the exemplary system generate a personalized 30 mesh model of a subject (e.g., a person) that estimates the detailed body pose as well as the shape of the person from the range image data (referred to below as "3D depth image") obtained from a depth camera, such as a "KINECT''TM camera sold by Microsoft Corporation of Redmond, Wash. Such a personalized 3D mesh model of a person is referred to herein as an avatar”, [0069] “The personalized 3D mesh model of a person estimates the body pose as well as the shape of the person from 3D depth image data obtained from a 3D camera 204”, in view of [0093] “The joint landmarks can be detected in the 30 point cloud using trained machine learning based classifiers trained based on annotated training data”, [0094] “PBT classifiers are trained to detect a plurality of body parts (e.g., head, torso, pelvis) and the detected body parts a used to constrain the search range for the PBT classifiers used to detect the joint landmarks”, [0096], [0117], [0120] “At step 504, pose detection is performed on the re-projected image to classify a pose of the patient. Given the coarse patient position information, the patient pose can be classified as facing front (i.e., patient facing the X-ray tube 202 and 3D camera 204) or facing back (i.e., patient facing the X-ray detector 210) using one or more machine-learning based pose classifiers. Each of the pose classifiers can be a trained PBT classifier”, [0121-0122]);
processing one or more x-ray images of the subject acquired with the x-ray source and the x-ray detector based on the orientation and the position of the subject (Fig. 1 112 Compute Collimation and/or Dosage of X-Rays based on Parametric Model, Fig. 7 714, [0035] “the system automatically selects the ROI. In some embodiments, the system suggests a set of scan protocol details (such as the collimation region, dose parameters or the like.)”, [0040-0042], [0116]); and
displaying the one or more processed x-ray images (Fig. 1 116 Output X Ray Image. [0043] “Returning the FIG. 1, at step 116, the X-ray image is output. The X-ray image can be output by displaying the X-ray image on a display screen of a computer system, printing a physical copy of the X-ray image, and/or storing the X-ray image in memory or storage of a computer system”).

As to claim 12, Singh teaches/suggests the method of claim 11.
Singh further teaches/suggests the method wherein acquiring the one or more images of the subject comprises acquiring, with an optical camera co-aligned with the x-ray source ([0028] “With a 3D camera 204 mounted to move with the X-ray tube 202 (instead of a fixed position at the ceiling), the 3D camera 204 has a similar field of view (FOY) to the FOV of the X-ray tube 202 and is not occluded by the X-ray tube 202”, Fig. 2B, [0036] “the 3D camera 204 is fixedly mounted to translate and/or rotate with the X-ray tube 202”, [0091] “For example, the depth camera may be mounted across from the X-ray detector 210 or on the X-ray tube 202”), the one or more images (Fig. 1 104, Fig. 5 502, [0030-0032]), and further comprising selecting one or more acquisition parameters based on the orientation and the position ([0035] “the system automatically selects the ROI. In some embodiments, the system suggests a set of scan protocol details (such as the collimation region, dose parameters or the like.)”, [0040]), and controlling the x-ray source and the x-ray detector according to the one or more acquisition parameters to acquire the one or more x-ray images ([0041-0042] “X-ray tube 202 can be automatically guided to be aligned with the selected ROI because the relationships between the coordinate systems of the X-ray tube 202, the 3D camera 204, and the X-ray detector 210- (P, Q, R), 205 and 211, respectively- were established using the X-ray tube 202 position control parameters of a control system of the X-ray tube 202. Once the X-ray tube 202 is aligned with the selected ROI, one or more X-ray images are acquired of the region of interest using the X-ray tube 202”).

As to claim 13, Singh teaches/suggests the method of claim 11.
Singh further teaches/suggests the method wherein the one or more images comprises the one or more x-ray images ([0041] “Once the X-ray tube 202 is aligned with the selected ROI, one or more X-ray images are acquired of the region of interest using the X-ray tube 202”), and wherein processing the one or more x-ray images comprises adjusting an appearance of the one or more x-ray images according to a view protocol (scan protocol based on a particular ROI/FOV(s)) selected based on the orientation and the position of the subject ([0035] “the system automatically selects the ROI. In some embodiments, the system suggests a set of scan protocol details (such as the collimation region, dose parameters or the like.)”, [0041] “X-ray tube 202 can be automatically guided to be aligned with the selected ROI”, [0071] “Some embodiments generate an avatar that accurately fits the patient to the depth image from the 3D camera 204, and the avatar can be used in place of the topogram to predict the position of organs in the patient's body in order to determine the scan region (ROI). This can provide a more accurate estimation of the scan range and decrease the patient's exposure to radiation”).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0338742) in view of Luo1 (US 7,627,154), Luo2 (US 2007/0242869) and Helm et al. (US 10,881,371).

As to claim 14, Singh teaches/suggests the method of claim 13.
Singh further teaches/suggests the method wherein the one or more x-ray images comprises a first plurality of x-ray images of the subject in a first orientation ([0041-0042]), and a second plurality of x-ray images of the subject in a second orientation, wherein determining the orientation with the classification network comprises determining the first orientation for the first plurality of x-ray images and the second orientation of the second plurality of x-ray images (Singh method reiterated for a new/second ROI, [0035] “X-ray tube 202 can be re-positioned and another 3D depth image can be acquired.”).
Luo1 teaches/suggests an anatomy/view classification on the basis of one or more radiographic images (as distinguished from optical/RGB/infrared images) similarly applicable to n images for instances that image scan/acquisition is repeated/reiterated (see Luo1 disclosure as identified for the case of claim 4 above).
Luo2 further evidences the obvious nature of the acquisition of a plurality of x-ray images of a subject in one or more orientations, thereby enabling the generation of a composite image facilitating subsequent analysis/diagnosis (Luo2 [0013] “Generally, a spine image is stitched from two or three radiographs, and the anatomies in the radiographs present varying thickness, which would result in a wide range of x-ray intensities for image display”, [0056], full-spine and full-leg imaging for e.g. scoliosis evaluation [0004] involving a series of images depicting overlapping regions e.g. [0013], [0056]).  See also Luo2 stitching disclosure e.g. [0013], [0056] and [0004] with reference to commonly assigned US Pat. No. 6,895,106 (Wang) – which discloses a registration of sub-images in e.g. col 2 line 20 and col 8 line 10.
Helm further evidences the obvious nature of a post processing comprising a composite image based at least in part on a plurality of anatomy/views depicted in a plurality of images (Fig. 7 680, Fig. 9B, col 15 lines 45-65 “A second intermediate image 614 may be based upon the series of projections 564 and a third intermediate image 618 may be based upon the third series of projections 568. Each of the intermediate images 610, 614, 618 may be stitched together using generally known techniques such as image blending, registration, and view manipulations. These may include blending various portions of images that are near matches (e.g. determined to be similar portions) to achieve continuity. Registration includes matching or identifying identical portions of two or more images. Manipulations allow for altering different images or portions thereof, as discussed herein”, col 16 lines 15-25, col 17 lines 1-15, etc.), and stitching the registered plurality of images to generate a stitched image for display (col 2 lines 1-5 “The plurality of projections may then be stitched to form a plurality of long views of the subject due to movement of the source and/or detector”, Fig. 7 720 output final 2D long film image, Fig. 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Singh such that the one or more x-ray images comprises a first plurality of x-ray images of the subject in a first orientation and a second plurality of x-ray images of the subject in a second orientation and to comprise determining corresponding classifications for each as taught/suggested by Luo1, Luo2 and Helm, the motivation as similarly taught/suggested therein that such an acquisition and corresponding classification may enable a full-length composite imaging of a larger/complete anatomy of interest e.g. spine or leg(s) facilitating subsequent analysis/diagnosis based thereon benefiting from a readily conveyed understanding of a relative relationship between sub-portions (an entire/complete anatomy/target within a greater/larger context/field of view), and wherein complementary imaging directions/views may serve to resolve potential ambiguities/artifacts/occlusion – further facilitating analysis/diagnosis.

As to claim 15, Singh in view of Luo1, Luo2 and Helm teaches/suggests the method of claim 14.
Singh in view of Luo1, Luo2 and Helm further teaches/suggests the method wherein processing the one or more x-ray images based on the orientation and position of the subject comprises registering and stitching the first plurality of x-ray images based on the first orientation into a first stitched image with a first field-of-view larger than each of the first plurality of x-ray images, and registering and stitching the second plurality of x-ray images based on the second orientation into a second stitched image with a second field-of-view larger than each of the second plurality of x-ray images (Luo2 and Helm disclosure identified above for the case of claim 14 in further view of that modification/motivation as similarly presented therein).


Allowable Subject Matter
	Claims 1-10, 16-17 and 19-20 are allowable.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein in further view of those reasons identified above in view of Applicant’s remarks pages 10-13 (paragraphs 1-2 of page 13 directed to Luo ‘154).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669